Citation Nr: 0909190	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1968 to 
July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDING OF FACT

Audiological evaluations reflect that the Veteran's service-
connected hearing loss is manifest by no worse than level I 
hearing impairment in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.655, 3.385, 4.3, 4.7, 4.85, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an August 2004 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a May 2008 letter, the 
RO provided the general criteria for assigning disability 
ratings and listed the applicable diagnostic code.  By a 
March 2006 notice letter, the RO provided the general 
criteria for assigning effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in June 2008, which followed the August 2004, 
March 2006, and May 2008 notice letters.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the August 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  

Additionally, once the Veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess, 19 Vet. App. at 490-
91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.  Additionally, in January 2005 and November 
2007, the Veteran was afforded VA examinations, the reports 
of which are of record.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II.  Analysis

The Veteran contends that his hearing loss has been more 
disabling than indicated by the assigned noncompensable 
rating.  He therefore contends that a higher initial rating 
is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected hearing loss has been 
evaluated as non-compensably (zero percent) disabling.  He 
filed his claim for an increased rating in August 2004.  The 
assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2008).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2008).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2008).

A VA audiological evaluation was afforded to the Veteran in 
January 2005.  The examiner diagnosed the Veteran as having 
bilateral high-frequency sensorineural hearing loss and 
opined that the Veteran's hearing loss was related to his 
active military service.  The examination results documented 
a puretone threshold average of 25 and a Maryland CNC speech 
recognition score of 100 percent in the right ear.  Based on 
those results with the utilization of Table VI, the Veteran 
had a level I hearing impairment in the right ear.  The 
examination results also documented a puretone threshold 
average of 34 and a Maryland CNC speech recognition score of 
100 percent in the left ear.  Based on those results with the 
utilization of Table VI, the Veteran also had a level I 
hearing impairment in the left ear.  Applying the results to 
Table VII, a noncompensable (zero percent) disability rating 
was warranted for bilateral hearing loss based on the January 
2005 examination.  Therefore the noncompensable (zero 
percent) rating was appropriate and a higher rating was not 
warranted during that time period of the claim.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100).

A VA audiological evaluation was also afforded to the Veteran 
in November 2007.  The examiner again diagnosed the Veteran 
as having bilateral high-frequency sensorineural hearing 
loss.  The examination results documented a puretone 
threshold average of 35 and a Maryland CNC speech recognition 
score of 100 percent in the right ear.  Based on those 
results with the utilization of Table VI, the Veteran had a 
level I hearing impairment in the right ear.  The examination 
results also documented a puretone threshold average of 40 
and a Maryland CNC speech recognition score of 96 percent in 
the left ear.  Based on those results with the utilization of 
Table VI, the Veteran also had a level I hearing impairment 
in the left ear.  Applying the results to Table VII, a 
noncompensable (zero percent) disability rating was warranted 
for bilateral hearing loss based on the November 2007 
examination.  Therefore the noncompensable (zero percent) 
rating was appropriate and a higher rating was not warranted 
during that time period of the claim.  See 38 C.F.R. § 4.85 
(Diagnostic Code 6100).

In consideration of the objective audiometric examination 
results that have been associated with the record since the 
effective date of the award of service connection, the 
Veteran experienced no more than noncompensably (zero 
percent) disabling bilateral hearing loss.  This rating has 
already been correctly assigned via the established rating 
procedure; a higher rating is not warranted for any period of 
the claim process.

As noted above, the Court has held that the disability rating 
for hearing loss is determined by a mechanical application of 
the rating schedule.  Lendenmann, 3 Vet. App. at 349.  
Additionally, the Court has held that VA's audiometric 
testing methods are valid.  See Martinak v. Nicholson, 
21 Vet. App. 447, 453-54 (2007).  Thus, the Veteran's 
contentions amount to a call for an evaluation of his hearing 
loss under alternative criteria.  However, the Board is bound 
by the regulations and must evaluate the Veteran's disability 
as set forth therein.  Therefore, because the objective 
medical evidence demonstrates that an initial noncompensable 
rating is appropriate, a higher schedular rating is not 
warranted for service-connected hearing loss.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's hearing loss has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for a higher initial evaluation for bilateral hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claim for a higher initial rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

An initial evaluation in excess of a noncompensable (zero 
percent) rating for bilateral hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


